 MISSISSIPPICHEMICAL CORP.MississippiChemicalCorporationandDennisFowlerandIndustrial Union Department, AFL-CIO. Cases 15-CA-9719 and 15-CA-9719-218 June 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 16 December 1985 Administrative LawJudge Hutton S. Brandon issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MississippiChemical Corporation, Yazoo City, Mississippi, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cit. 1951)We have carefully examined the record and find no basis for reversingthe findingsJay Alan Ginsberg, Esq.,for the General Counsel.Clyde H Jacob III,andCharles H.HollLsEsq& (Kull-man, Inman,Bee & Downing),of New Orleans, Louisi-ana, forRespondent.Hubert Coker,of Jackson,Mississippi,for the ChargingParty Union.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.These cases were tried at Yazoo City, Mississippi, on 10and 11 October 1985.1 The charge in Case 15-CA-9719was filed by Dennis Fowler, an individual (Fowler), on18 July while the charge in Case 15-CA-9719-2 wasfiled by Industrial Union Department, AFL-CIO (theUnion), on 19 July and amended on 20 July. An orderconsolidating cases and a consolidated complaint in thetwo cases issued on 30 August. An amendment to the1All dates herein are in 1985 unless otherwise indicated.413consolidated complaintissuedon 30 September. Asamended, the consolidated complaintallegesthatMissis-sippi Chemical Corporation, (Respondent or the Compa-ny),violated Section 8(a)(3) and (1) of the NationalLabor Relations Act (the Act), through the discharge ofFowler on 10 July and independently violated Section8(a)(1) through various other actions and remarks of Re-spondent's agents.Respondent filed timely answers tothe complaint and the amendment denying the commis-sion of any unfair labor practices. The primary issues arewhetherRespondent (a) discriminatorily dischargedFowler, and (b) unlawfully through a number of supervi-sors interrogated employees concerning their union ac-tivities, implied that their union activities were undersurveillance, and threatened and coerced them with as-sorted threats and actions.On the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a Mississippi corporation with an officeand place of business located in Yazoo City,Mississippi,where it is engaged in the production of fertilizer andagri-chemical products. During the 12-month period pre-ceding issuance of the consolidated complaint Respond-ent purchased and received goods and materials valuedin excess of $50,000 directly from points located outsidethe State of Mississippi. In light of these facts admittedby Respondent, I conclude, as the consolidated com-plaint alleges, that Respondent is an employer within themeaningof Section 2(2) of the Act engaged in commercewithin themeaningof the Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONThe consolidated complaint also alleges, Respondentadmits, and I find, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Beginning of Union ActivitiesBasedon the testimony of Fowler and Timothy Davis,in early June employees of Respondent began to consid-er collective activity in response to what they perceivedto be a reduction in employee fringe benefits by Re-spondent. Davis, a 12-year employee of Respondent, tes-tified he had ameetingat his home in early June to at-tempt to set up an employeebargaininggroup. A peti-tion was drafted to be circulated among employees to so-licit their support. Another meeting was held at a localsaloon on 12 June and was attended by 64 employees in-cluding Fowler. Fowler was selected as a "committee-man" at themeeting.Subsequently, he was active incir-culating the employee petitions.Some time after the 12 June meeting, it appears thatthe employees decided to seek union support. Accord-280 NLRB No. 46 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly,Hubert Coker,a staff representativeof the Union,was invited to, and attended,the next employee meetingon 27June.Cokerspoke to the employees and advisedthem of theirrights and lent them his assistance.Thereaf-ter,employeeactivityin support of the Union beganwith employees,includingFowler, distributingmore pe-titions,announcements of union meetings,and otherunion material.Itwas in thecontext of this union activi-ty as well as the steps leading toit that theunlawful con-duct attributed to Respondentoccurred. The evidenceconcerning such alleged unlawful conductis set forthbelow under the name of the specific Respondent repre-sentative,all admitted supervisors within the meaning ofthe Act,allegedly committing the offenses.1. John HoltHolt, Respondent's supervisor on the A shift2 in theamonia nitrate plant,supervised some 18 employees in-cluding Fowler.The complaint alleges that Holt about13 June unlawfully interrogated an employee concerningthe employee's union activities,and about 2 July againinterrogated an employee on the same subject,threat-ened unspecified reprisals for unionactivity,and createdthe impression of surveillance of union activity. TheGeneral Counsel relied on the testimony of Fowler to es-tablish these allegations.Fowler testified that he talked to Holt the day preced-ing the employee meeting on 12 June.Fowler asked Holtif he had heard of the meeting and Holt replied that hehad not and asked what kind of meeting.Fowler de-scribed it as "a meeting to benefit people like me." Holtagain stated he had not heard of it.Fowler then repliedthat the reason he was asking was because he did notwant to jeopardize his job [by attending]and wanted toget it cleared with Holt. Holt responded that he did notsee anything wrong with going to the meeting but toldhim "just don't sign anything,"and "just know what youare doing." There were no witnesses to this exchange be-tween Fowler and Holt.The night following the meeting referred to above,Holt asked Fowler if he had gone to the meeting, if itwas well attended, and what happened at the meeting.Fowler testified that he declined to answer the last ques-tion saying that he had been told not to say. Holt re-sponded that he was not asking for Respondent but forhis own reference.Fowler replied that he had been toldthat if anyone wanted to know what went on at themeeting,they would have to attend. That ended the dis-cussion.As earlier indicated, Fowler attended the employeemeeting of 27 June.There he received a petition to cir-culate as well as other material to distributeto employ-ees.He distributed these materials at the plant on ensuingworkdays by simply putting the materials on the break-room tables.He testified that on 2 July, he was calledintoHolt's office where in the presenceof Terry John-son, Respondent's plant engineer, Holt asked him aboutputting out"union papers."Fowler asked him who toldhim that and Holt told him "never mind" about who told4 Respondent utilizes four rotating shifts so that no one shift works thesame set of hours more than 4 straight days.him and repeated his initial question.Fowlerdenied thathe had been putting out union material and Holt re-marked that he had gotten it from a reliable source thatFowler was putting it out. Holt went on to state that hewas "not going to have this union stuff."He added thathe took Fowler to be "better" than that. Fowler repliedthat if he could better himself he would do it.Holt re-peated that he was not going to "have this union stuff,"and observed that he had always gotten along withFowler in thepast.Fowler pointed out that he had noproblem with Holt but stated"it's the person you gotover us that's hassling us and I hate being hassled." Holtresponded by acknowledging that they had a problembut again adding that he was not going to have this"union stuff."Holt further added "It's fixing to get nastynow."In his testimony for Respondent Holt acknowledgedthat sometime in June,Fowler came to his office andasked him if it would jeopardize his job if he went to a"union meeting."However,in attemptingto be morespecific with respect to the time frame,Holt testified thatitoccurred"prior to all this union stuff."He specificallydenied asking Fowler not to sign anything.Holt also ac-knowledged a second conversation with Fowler aboutunion literature.He explained that he advised Fowlerthat it had been brought to his attention that Fowler wascoming toworkearly and interfering with working em-ployees by handing out literature and talking to themabout the Union.Fowler did not deny having done so.He deniedthat he had ever told Fowler thatthings werefixing to get "nasty"or words to that effect.Johnson intestifying forRespondent generally corroborated Holtbut added that Fowler had denied to Holt that he hadpassed out any papers.As a witness,Fowler impressed me as candid,honest,and credible.Holt's testimony,on the other hand, was attimes vague and his recollections less certain.For in-stance,asked whether he had told Fowler not to get in-volved with the Union, Holt weakly testified, "Not tomy recollection."He also failed to deny asking Fowlerquestions about the 12 June employee meeting. Holt wasnot even definite about Johnson's presence at the 2 Julydiscussion with Fowler about talking to employees con-cerning the Union and distributing union literature. And,as already indicated,Johnson contradicted Holt regard-ing whetherFowlerduring that discussion denied pass-ing out w.ion literature.Therewas no evidence presented supporting Holt'sclaim that Fowler had interfered with working employ-ees by either talking to them about the Union or distrib-uting literature to them. Johnson conceded that he hadheard no specific complaints in this regard.And therewas no evidence that Respondent maintained or enforceda valid no solicitation/no distribution rule which wouldtend to legitimize Holt's discussion with Fowler on thesubject in the absence of some complaint or Holt's per-sonal observation of some misconduct by Fowler in thisregard.Considering all the foregoing,the fact that John-sonwas not convincing, and Holt's use of the term"union stuff" on one occasion during his testimony, aterm that Fowler attributed to Holt in their meeting on 2 MISSISSIPPICHEMICAL CORP.July, I fmd Fowler's testimony more believable, and Icredit himwhere histestimony contradictsthat of Holtand Johnson.Havingcredited Fowler, I fmd thatHolt, asurged bythe General Counsel, did interrogateFowleron 13 Juneregardingthe 12 June employeemeeting.While Fowlerhad earliertold Holt of his intent to go tothe meeting,Holt's questionsof Fowler werenot limitedto Fowler'sattendance.Rather,Holt'squestions sought to ascertainwhat had happenedat themeeting and thus sought to as-certain the details ofthe employee collective activity.Under thesecircumstances,the questions,Iconclude,tended tobe coercive,and in decliningto answer Fowlerrisked the displeasureof Holt whohad cautioned himbefore themeeting not to "sign anything." SeeKona 60Minute Photo,277 NLRB 867 (1985);Rossmore House,269 NLRB 1176 (1984). Cf.Premier Rubber Co., 272NLRB 466 (1984).I concludethatHolt's questions vio-lated Section8(a)(1) of the Actas alleged.Basedon Fowler's testimony,I likewisefmd Holt's re-marks toFowler on 2 July coerciveas alleged.Holt'sasking Fowlerif he had put out "union papers" in thecontextof the otherremarks constitutedcoercive inter-rogation.And Holt'sassertionthat he had received infor-mationof Fowler's union distributionfrom a"reliable"but unidentifiedsourceleft aclear impression, I con-clude,that Fowler's union activities were undersurveil-lance. Respondent's argumentthat no creation of the im-pression of surveillance was establishedbecause Fowlerhad conducted his handbillingopenly is misplaced. Therewas no evidencethat Fowler "handbilled" openly or thathe everplaced handbillson the breakroomtable in thepresenceof any supervisor or agent of Respondent. AndHolt never told to Fowler who had made the reportabout hishandbillingthus leavingFowler with the im-pressionthatsuch information had been obtainedthroughsurveillance.Finally,Holt's statement that hewould not-brookthis "unionstuff," coupled with theremark that thingswere aboutto "getnasty"was a notso thinly veiled threat of unspecifiedreprisalsfor unionactivities.Contraryto arguments in Respondent'sbrief,Holt neverspecifically referred Fowler to any companyrule and never "reminded[Fowler] of the permissiblelimits of [unionhandbilling] activities." Evenin his testi-mony, the only rule Holt referred to wasa rule againstemployees comingtowork early. However,even Holtadmittedthat thatrule isnot strictly enforced. Accord-ingly,I find Respondentviolated Section 8(axl) of theAct through the remarks of Holt.2. James Earl WilliamsJames Earl Williams was employed by Respondent asits piping superintendent whose function was to overseefour separate operating departments employing approxi-mately 45 people.The complaint, as amended, attributestoWilliams threats and implied threats of discharge ofemployees for union activities, the creation of an impres-sion of surveillance of employee union activity, andactualsurveillance of employee union activity. The Gen-eral Counsel relies on the testimony of employees Caro-lyn Normanand TimothyDavis to establish the viola-tions alleged.415Norman, a warehouse clerk and an employee of theCompany for 2 1/2 years, testified that on 17 July following a discussion between employees in the receivingoffice and Supervisor Ernest Jackson, discussed infra,Williams entered the office,approached Norman, andstated he wanted to talk to her. He thereafter lead heroutside of the office to a corner of the warehouse wherehe told her that someone had called him that morningand said that they had seen BobbyPerry,a clerk in themaintenance office,driving toward a union meeting thenight before with three other women in the car.Williamsrelated that the informer was questioning whether or notNorman was one of the other women.Williams toldNorman that he advised the informer that he did notthinkNorman was involvedwithit.Norman then as-suredWilliams that she had not been at the union meet-ing.Williams remarked that he was worried about BobbyPerry because she was an older lady, that if she lost herjob because of her involvement in "this" he would feelbad about it since they had been real good friends, andhe did not want to see her get hurt. Norman testifiedthat in fact she has not been engaged in union activitywhile employed by Mississippi Chemical.Davis testified that about 23 September he talked toWilliams in the pipe shop where Davis remarked thatWilliams looked worried.Williams acknowledged that hewas "maybe a little worried about this." Taking Wil-liams' reply as a reference to the upcoming unfair laborpractice hearing,Davis responded that Williams shouldnot be worried inasmuch as he had shown upper man-agement he was fighting the Union. Williams respondedthat he had done his best in that area and that he hadbeen in charge of surveillance. Davis repliedthatWil-liams had done a goodjob andthe conversation turnedto other matters.There were no witnesses to the conver-sation.Williams, in testifying for Respondent, acknowledgeda conversation with Norman but related it took place asthey were walking through the lunchroom.In his ver-sion he had simply inquired of Norman how she wasmaking out and she had responded by expressing satisfac-tion with her job and stating that she "didn't want to getinvolved in this union deal that was going on and jeop-ardize anything that might happento her job."He saidhe did not ask her if she participated in the union activi-ty and denied that the name Bobby Perry came up in theconversation.He further specifically denied ever havingtalked to Carolyn Norman about Perry or Norman beingseenin the car with Perry or other people.Williamsalsoacknowledged a conversationwithDavis but in his version he said he simply told Davisthat he was anxious for this union "ordeal" to get overwith when"we" could get along with our business. Headmitted that Davis responded that Williams should notbe worried since the charges filed involving Williamswould cause Respondent to believe that Williams wasdoing a good job for them. Williams replied that he wasdoing the best job he could for Respondent.Davis an-swered that he was doing all he could for his people andthat when the vote was over and things got straightenedout they would take "good care of' Williams. Williams 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecifically denied that he told Davis that he was in-volvedin surveillanceof union activity or words to thateffect and he specifically denied that he had been in-volvedin surveillanceof union activity.Weighing the testimony of Norman against that ofWilliams, I found Norman'smore reasonable and plausi-ble. In demeanor, Norman appeared straightforward andtruthful.Further, she was not a union adherent and shewas therefore unlikely to be biased. Lastly,as an em-ployee testifying adverse to her employer and thus per-haps to her own job interests,she was morelikely to betruthful.SeeGeorgia Rug Mill,131NLRB 1304 fn. 2(1961). 1 therefore credit her where she contradicts Wil-liams.Norman's credited testimony clearly establishes thatWilliams created the impression of surveillance of em-ployees by relating reports he had received about em-ployees driving toward a union meeting. It further estab-lishesan unlawful and implicit threat of discharge of em-ployee Perry by suggesting that her employment wouldbe in jeopardy if she was involved in union activity. Thisrevelation could also be viewed, and I so view it, as animplicit threat to Norman should she also be involved inunion activity.Davis conceded on cross-examination to a discrepancybetween his testimony and a prehearing affidavit submit-ted to the Board investigator. In his affidavit Davis saidWilliams had related that he wasinvolvedin surveillancerather than inchargeof surveillance as he testified. Onfurther examination, Davis saw little difference betweenthe two versions and adhered to his testimony ratherthan his affidavit. Moreover, he was emphatic about Wil-liams'use of the word surveillance.Norman's credited testimony reveals that Williams didconcern himself with employees' involvement in unionactivity and that he received reports regarding such ac-tivity.This lends credence to Davis' testimony aboutWilliams reference to surveillance in the conversation be-tween them. Nevertheless, Davis did not impress me ascredible, and the contradiction between his testimonyand his affidavit adversely affected his credibility. More-over,Davis was an active union adherent. Finally, itwould be implausible for Williams to freely admit tosuch a person that he was either in charge of surveil-lance or involved in surveillance. Accordingly, I do notbelieve Davis' testimony regarding Williams and find theviolation of the Act attributed to Williams by Davis hasnot been established.3.Truitt DuncanThe General Counsel relies also on the testimony ofemployee Norman to substantiate a complaint allegationthat Truitt Duncan, the spare parts warehouse supervi-sor, had engaged in late June in interrogation of an em-ployee concerning the employee's union activities. Thus,Norman testified that Duncan had approached her in thereceiving department when no one else was present andexplained that he was questioning everyone in their de-partment as to whether they had been approached byanyone campaigning for the Union. Norman replied thatno one had contacted her either for or against the Union.Duncan then went on to state that if anybody harassedher campaigning for the Union and she did not want tobe bothered to let him know and he would have itstopped.Further,Duncan added, still according toNorman, that he did not think a union would be goodfor the employees, that it possibly would hurt them morethan it would help them.Duncan admitted that he had talked to Norman andthat he had given her his opinion about the Union as hehad all the employees in his department. Specifically, herelated to her that he felt the Union was not all it wascracked up to be and that it would not be a good idea inhis opinion. Further, Duncan admitted that he talked toNorman a second time at some point in mid-Augustwhen he told her as he had told other employees that ifthey were being harassed or bothered by union peopletrying to push union activity on them to let Duncanknow if they wanted something done about it, and hewould do something about it in the "workplace." At an-other point in his testimony, Duncan used the word "co-erced" as interchangeable with bothered and harassed.However, it is not clear that he used that word in speak-ing to the employees. While Duncan admitted that hehad not personally received any complaints of harass-ment, he related that Respondent had received somecomplaints in this regard prior to his talk with the em-ployees.I have previously found Norman to be a credible wit-ness.Her testimony regarding Duncan is no less credible.Itwas made even more credible in this instance by thepartial admissions of Duncan. I conclude that Duncanmade the remarks attributed to him by Norman at thetime she claimed. Though not in the form of a question,Duncan's assertion to Norman that he was questioningeverybody in the department as to whether they hadbeen approached by anyone campaigning for the Unioncalled for a response which, if truthful, could reveal anemployee's union contacts or possibly their union sympa-thy. It was, I conclude, a form of coercive interrogationviolative of Section 8(a)(1) particularly when coupledwith Duncan's further request that Norman report unioncontacts that she considered bothersome. After all, underNorman's credited version of the exchange, Duncan hadnot limited his request for reports of bothersome contactsto those occurring solely in the "workplace." Moreover,unlike the situation inIthaca Industries,275 NLRB 1121(1985) cited in Respondent's brief, Duncan in seeking re-ports of union solicitations did not limit his requests tothose solicitations that were "threatening or intimidat-ing" but extended the requests to those that were simplybothersome. The latter invokes a standard so vague as toinvite reports of legitimate albeit perhaps insistent unionsolicitations.SeeLutheranHospital of Milwaukee, 224NLRB 176 (1976), enfd. in relevant part 564 F.2d 208(7th Cir. 1977).4.Ernest JacksonEmployee Norman testified that on 17 July, she wasengaged in a conversation with several coworkers in thereceiving office concerning the pros and cons of unionorganization.She identified employees Jimmy Boyd,ChitKing, and Ken Walker as being present, but they MISSISSIPPICHEMICAL CORP.417did not testify herein. Ernest Jackson,Respondent'smaintenance service supervisor,entered the office andthe discussion.According to Norman,Jackson told thegroup that he could not possibly see where a unionwould benefit the employees or see how they would getanything out of it.Jackson added that all "they" woulddo was to knock employees down to the minimum wage,take all their benefits, and then they would have to bar-gainfrom scratch. The General Counsel contends, andthe complaint alleges, that Jackson's statement as relatedby Norman was a coercive expression of the futility ofthe union organizational effort.Jackson'sversion of his remarks was much morebenign.Thus, he testified that he told employees that itappeared to him that the average employee atthe Com-pany did not really know what the Union could or couldnot do for them and added that they needed schoolingon that point.Further,he related to the employees thathe had been told that if the Union was voted in, theunion negotiators would talk with management on bene-fits that the employees would get and that there was notany guarantee that they would be making any moremoney than they were already making,and that therewas a possibility that it could even be less.Again crediting Norman, I fmd that Jackson made theremark Norman attributed to him. As stated by Adminis-trativeLaw Judge A. Frank with Board approval inBelcher Towing Co.,265 NLRB 1258 at 1268 (1982);Collectivebargaining is a process, not a panacea,and an employer may properly point out the haz-ards to its employees. Bargaining may start from"scratch" or "zero" and the employees may be soinformed by their employer lawfully prior to anelection.Wagner Industrial Products Company,170NLRB 1413 (1968);Host International Inn,195NLRB 348 (1972); provided the employer's state-ments to its employees are not made in a coercivecontext or in sucha manner asto convey to the em-ployees a threat that they will be deprived of exist-ing benefits if they select a union to represent them.Coach and Equipment Sales Corporation,228 NLRB440 (1977);Madison Kipp Company,240 NLRB 879(1979);South Hills Health System,240 NLRB 69, 76(1979).Based on Norman's credited testimony,it is clear thatJackson's remark carried with it the express threat thatthe bargaining from "scratch"would start only after em-ployees had been reduced to "minimum wage" and alltheirbenefits taken away.In this context, Jackson'sremark was coercive for it threatened the loss of existingbenefits not necessarily as a result of good-faith bargain-ing. I fmd it violated Section 8(a)(1) of the Act as al-leged.5. Joe ReaganThe complaint attributes two instances of 8(a)(1) viola-tions of the Act, a threatof futilityof representation andunlawful interrogation,to Joe Reagan,Respondent's am-monia plant superintendent.Both instances were revealedin the testimony of employeeLarryMerrill, a field oper-ator in the ammonia plant.Merrill,a union activist,relat-ed that on 28 June he had a discussion with Reaganaround 11:30 a.m. in the employee breakroom.Merrillidentified employees James Kennedy and David Bordenas present but neither testified herein.Reagan re markedthat he had heard that the committee fell through andMerrill responded affirmatively.Reagan then said that hehad heard that they were trying to form a union. Merrillagain repliedaffirmatively.Reagan then said,"Well, ifyou're thinking that this will get you your sick leaveback, it won't, you'll lose it." Further,Reagan stated thathe had heard that another company was having problemswith the Union trying to come in and that he had heardthat they had just laid the employees off and got employ-ees from another place.Reagan concluded,in referenceto a layoff at another Respondent plant, "you know, wejust had a big layoff at Pascagoula."Merrill had another conversation with Reagan in earlyJuly following a dispute between Merrill and J. 0.Moore, Merrill's direct supervisor and Respondent's Ashift operational supervisor in the ammonia plant. Merrilltestifiedthathe requested a meeting with Reagan,Moore's superior, because of Merrill's perception thatMoore was harassing him and employee James Kennedy.In the discussion with Reagan in the presence of Moore,Merrill stated that since this "stuff" had started, Moorehad been on his and Kennedy's backs harassing them andthat he was tired of it. Reagan inquired of what stuff hewas talking about and Merrill replied "the Union stuff."Merrill added that he hadsignedup for the Union andhe would do everything he could to get the Union infurther adding, however, that he was not on any com-mittee.At that point, Reagan asked him who was on thecommittee.Merrill replied that he did not know andReagan then asked who was the head of it. Again, Mer-rill replied that he did not know. The meeting concludedwith Reagan telling Moore that he would not have har-assment of his operators and then asking Moore andMerrill to see if they could work things out by them-selves.Reagancould recall no specific conversation withMerrill in the lunchroom but testified generally that hehad a conversation with some employees about the unionorganizational campaign.However,his testimony on thepoint was rather vague.He recalled that in one conver-sationwith employees regarding their rights and theCompany's rights he had said that if there was a strike,they could be replaced with people brought in fromother places. There was a question asked about what theCompany would do for maintenance people and Reaganreplied that the maintenance section could be run on acontractmaintenance basis.He referred to the Pasca-goula plant and stated that they had trained plant opera-tors down there that they could possiblyuse and em-ployees could be brought in from another of Respond-ent's plants.He also mentioned that if employees wentout on strike, their insurance and employment benefitswould cease as far as he knew and that if the employeeswere replaced during a strike they would have to go ona seniority list to get their jobs back. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the conversation with Merrill in Rea-gan's office in the presence of Moore,Reagan admittedthatMerrill claimed that Moore was harassing him be-cause of his union activities but Reagan said that he ad-monished Moore not to harass employees for their unionactivities any more than for their religious activities. Hedenied asking Merrill about the union committee or whowas the headof thecommittee.Moore in his testimony,when asked if any mention was made of the union com-mittee during the meeting with Reagan,replied "Not tomy knowledge."Merrill testifiedwithconviction and certainty. He ap-peared to be frankand I believe,honest.He was muchmore persuasive than Reagan who was more vague andwhose recollection was uncertain.CreditingMerrill, Iconclude that in his lunchroom remarks to Merrill andthe other employees,Reagan did suggest thefutility ofunion organization by asserting employees would not gettheir sick leaveback,and by suggesting that if the em-ployees selectedthe Unionto represent them Respondentwould laythem off and get employees from anothersource.Reagan's remark was coercive and violative ofSection 8(a)(1) of the Act.Also crediting Merrill regardinghis JulyconversationwithMoore and Reagan,particularly in light of Moore'sless than emphatic support of Reagan's denial of interro-gation of Merrill,I find Reagan did ask Merrill who wason the union committee and who was the headof it. It istrue,as Respondent argues, that Merrill's remarks abouthis own unionactivitywere completely voluntary. Buthe had not volunteered any information about the unionactivity of any othernamed employees.Itwas the identi-ty ofothers that Reagan sought in his questions. Suchquestioning about the union activitiesof otheremployeestended tobe coercivein the absenceof anyaccompany-ing explanation by Reagan for the legitimate need forsuch information.SeeKona 60 MinutePhoto,227 NLRB867.Accordingly, I findsuch questioning violated Sec-tion 8(axl) of the Actas alleged.6. J. O. MooreThe consolidated complaint alleges that about 6 July,Moore implemented more onerous terms and conditionsof employment relating to breaktime, use of telephones,and movement within the facility,all in retaliation to theemployees'union activities.In this regard,Merrill testi-fied that around 30 June, Merrill took offense at aremark of Moore and told Moore that everything Moorewas saying Merrill was writing up to take to the LaborBoard and suggestedthat it would be bestifMoore kepthismouth shut.Approximately a week later, Moorecalled the operators under him together in the controlroom while the group was working the graveyard shift.There,Moore stated he was going to make some changeson the shift,and told Merrill that he was not going toput up with any more sarcastic remarks from him,that ifhe felt like he needed to go to the Labor Board he couldgo ahead.Moore went on to announce that from thatpoint on there would not be any reading material what-soever in the control room,and that there would not beany card playing there or radios allowed. Further,Moore told employee Inez Straughter that he wouldonly beallowed one 20-minute break per shift.Accord-ing to Merrill,Straugher had not previously been re-stricted to one break.Finally,Moore announced that theemployees could use only one telephone,the one in thecomputer room.Moore further directed employee JamesKennedy to always return to the control room as soon ashe had his area secured,and told the other employeesthat they were to stay in their own work areas and notvisit any other parts of the plant.Merrill related that in the 11 years he had worked forRespondent,employees had been allowed to go to otherareas of the plant,to use any phones they wanted to, tovisitwith other employees,to play cards, and listen toradios during slack work,particularly during the grave-yard shift.In addition,there had been no restrictions onreadingmaterial in the control room. Merrill testifiedthatMoore gave no reason for his institution of thesestricter rules or policies.Moore admitted that he had had a discussion with hisemployees about telephone and radio usage. He ex-plained that he felt that Respondent had been too lenientin the past in these areas and that employees were abus-ing phone usage by making personal phone calls on sev-eral different phones which tied up lines.Further, he ad-mittedly limited Straughter to one break per shift of notmore than 20 minutes duration.He admitted the limita-tions imposed on Kennedy and explained they were im-posed in order to give Kennedy more time with the con-troloperator in learning new duties because Kennedywas in a position to be considered for control operatorwhen an opening occurred.He did not specifically denyimposing the other restrictions related by Merrill in histestimony.On cross-examination,Moore conceded thaton the midnight or graveyard shift employees have morefree time and that in the past the employees have spenttime playing cards and listening to radios as well as read-ing.Respondent has allowed this relaxed atmosphere forseveral years,according to Moore.Merrill's testimony thatMoore did indeed imposetighter restrictions on his employees around 6 July wasnot seriously disputed.Even accepting Moore's explana-tion for the phone restrictions,there remained other re-strictionswhich did not appear to have been fully ex-plained or otherwise justified by Respondent.In the ab-sence of any persuasive explanation for the imposition ofgreater restrictions on employees'conduct previously al-lowed and particularly in view of the failure to explainthe timing of the new restrictions during the union orga-nizational effort,one can only conclude that the restric-tions were retaliatory to the organizational effort. Such aconclusion is buttressedby Moore's undenied challengetoMerrill when announcing the restrictions to take thematter to the Labor Board if he felt like he needed to.Clearly,Moore was smarting from Merrill's earlier threattoMoore and responded to it by tightening up on all theemployees includingMerrill.Accordingly, Respondentviolated Section 8(a)(1) of theAct throughMoore's ac-tions.SeeGreat Recipe Products Corp.,266 NLRB 67(1983). MISSISSIPPICHEMICAL CORP.7.Charles HoofThe General Counsel relies on the testimony of formeremployee Glen Purvis to establish the complaint allega-tion that Respondent through Charles Hoof on 19 Julysolicited an employee to renounce his support for theUnion by drafting a letter to this effect for the employ-ee's signature.Hoof was Respondent's electrical and in-strumentation superintendentwhile Purvis at the timewas an electrician.Purvis testified that on 19 July hesought out Hoof telling him that he wanted to talk tohim.Hoof invited him to Hoofs office where Purvisstated that he had been involved in union activities at theplant but that he was going to quit campaigning for theUnion.Hoof replied,according to Purvis, that he wouldtype up a memo to this effect to send to the plant man-ager and personnel manager and asked that Purvis comeback and signit.Theafternoon of the same day, Purviswent back to sign the memo preparedby Hoof which re-lated that Purvis had been involved in union activitiesand had become so involved because he was angry withthe Company.The memo further stated that Purvis hadbeen tricked into getting in the Union and that he wassorry he had gotten involved.Purvis signed the memoand then left the plant. The following Monday afterhaving thought further about the matter and believingthat there was something in the memo which he had notstated to Hoof, Purvis went back to Hoof and asked toread the memo.He then asked Hoof to omit the part thatsaid he had been tricked into getting into the Union.Hoof said he would do so and have the memo retypedfor Purvis to resign that afternoon. Purvis did so. A dayor two later,Purvis drafted another letter, this one toHoof,inwhich he said his memo or letterof 19 July hadbeen signed under duress and that he was in fact support-ing the Union.This letter was personally delivered byPurvis to Hoof who received it without comment.Hoof testified that when approached by Purvis abouthis disenchantment with the Union he expessed satisfac-tionwith Purvis' willingness to express his beliefs andtold Purvis that he thought it would be a good idea todocument the highlights of their conversation. Hoof of-fered to rough draft what Purvis had related and Purviscould make any desired changes after which the memowould go to Purvis' personnel file. Purvis did not opposethe suggestionand Hoof prepared the draft. Accordingto Hoof after a minor correction,the draft was signedthe following Monday but with the admonition that ifPurvis did not like the memo, he could tear it up and putit in the trash can. However, Purvis signed the memo asdidHoof.According to Hoof, it was 24 July whenPurvis retracted the earlier memo preparedby Hoof.The General Counsel argues that Purvis, under all thecircumstances,was coerced by Hoof into executing thememo drafted by Hoof to be put in Purvis' personnelfile.The evidence of coercion, however, is completelyabsent.Purvis, concerned because he had been seen in alocal restaurant with a union representative,Coker, bysupervisorDuffy, voluntarily without any kind of solici-tation decided to renounce his union support to Hoof.Hoofs suggestion that Purvis'decision in this regard bereduced to writing was not,even by Purvis' testimony, ademand.The fact that there was no precedent for memo-419rializing for Respondent's records Purvis' reversal of hisunion position is of no significant moment.Having vol-untarily told Hoof of his new sentiments Purvis wouldlikely welcome having his position recorded in Respond-ent'srecords.Further,Hoofs willingness to makechanges in the document he drafted for Purvis demon-strated both its voluntary nature and the absence of anydesign by Hoof to utilize specific language.The absenceof coercionin this instance is also reflectedby Hoofs ac-ceptance without any attempt at further discussion ofPurvis' 19 July reversion to union support.Accordingly,I find Respondent did not violate Section 8(axl) of theAct inany respect in Hoof's conduct,and I shall recom-mend that this allegation of the complaint be dismissed.8.Kevin DuffyDuffywas employed by Respondent as an electricalmaintenance supervisor.The consolidatedcomplaint al-leges that Respondent through Duffy on 22 July en-forced a discriminatory no distribution rule by confiscat-ing union literature from an employee break area.In thisregard,employees Thomas Helms, a maintenance electri-cian, and Purvis related that on22 July,Duffy picked upa notice of a union meeting lying on the table in the elec-trical shop breakroom and took the notice to the electri-cal superintendent's office.According to both Helms andPurvis,although the electrical shop breakroom was oc-casionally used for work purposes,the room was usedprimarily as a break area.Both also testified that noticesof sporting and hunting events have been left in the sameelectrical shop room without being disturbed by any su-pervisors.The testimony of Helms and Purvis in the foregoingrespects was not significantly disputed by Duffy excepthe contended the area where he picked up the unionnotice was not primarily a breakroom.In explanation ofpicking up the notice of the union meeting,Duffy testi-fied that he felt it was something his supervisor would beinterested in. He testified he had never raised any objec-tions to employees about various leaflets or notices thatwere left around in the electrical shop breakroom. Itdoes not appear the notice of the union meeting was everreturnedto thebreakroom.The foregoing evidence establishes the removal of onenotice of a union meeting from the electrical shop by Re-spondent on one occasion.Therewas no evidence thatRespondent had any written policy prohibiting nonworkrelatedmaterial on its premises,and, that it appears, inpracticeRespondent had not previously attempted toconfiscate or remove any nonwork related material fromeither workareas or nonwork areas.InPhoto-Sonics, Inc.,254 NLRB 567 (1981), the Boardheld that a supervisor's confiscation of union literatureleft on a plant tool cabinet by an employee constitutedinterference with employees'Section 7 rights in violationof Section 8(a)(1) in the absence of a written policy orestablished practice of removing nonwork related litera-ture left on the employer's property.The holding inPhoto-Sonicswould therefore indicate that Duffy's actionin the instant case was likewise unlawful. As already in-dicated, therewas no written policies or established 420DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices prohibiting nonwork related material in theplant.On the contrary,notices of other events and othernonwork related literature placed on the electrical shoptablewas tolerated by Respondent.Accordingly, andalso considering the other conduct violative of Section8(aXl) found herein,Ifind thatDuffyconfiscated theunion meeting notice because it concerned union matters.If this had not been the case and Duffy had only wantedto keep the supervisor informed of the fact of the meet-ing, it would not have been necessary for him to removethe notice itself.Moreover,if he had not intended toconfiscate the notice and had only wanted to show it tohis supervisor,it is likely he would have returned it tothe electrical shop table.Respondent argues that therewas no confiscation of the leaflet, that it was clearly de-signed for distribution,and that Duffy had as much rightto pick up the singlecopyas anyone.Respondent assertsthat had there been more than one leaflet on the tableand Duffy removed only one no confiscation could beclaimed.These arguments miss both the evidence and thepoint in my opinion.Contraryto Respondent's claim it isnot clear that the notice of the union meeting was de-signed for distribution.Ithad been placed on a tablewhere announcements of a similar nature were placed.There wasno evidence that the notice was outdated orotherwise ineffective.Itmay reasonably be inferred thatthe notice was intended to communicate to employeesthe scheduling of a union meeting.Moreover, employeesseeing Duffy remove the union noticecouldreasonablyperceive in the absence of any explanationthat theywere not allowed to have such a notice in the area.Thus,unlike the removal of one notice from a stack ofnotices, removalof thesingle notice here interfered withthe purposefor whichithad been intended.Moreover,such removal was inconsistentwithRespondent's tolera-tion of notices or nonunion matters left undisturbed inthe same area and was therefore discriminatory.Accord-ingly, I find thatby Duffy's removal of the notice Re-spondent violated Section 8(axl) of the Actas alleged.B. The Dischargeof Fowler1.The evidenceThe factssurrounding the dischargeof Fowler are notin significant dispute.Fowler had been an employee ofRespondentfor more than6 years and at the time of hisdischargeon 10 July hewas a"plant helper A." In thisposition,he helped load trucks, baggedfertilizer, and as-sistedother operators in a variety of tasks. He workedon the A shift whichat the timeof hisdischargeoperat-ed from midnight to 8 a.m. Fowler was underthe super-vision of Supervisor Holt.Fowler's involvement in union activityhas alreadybeen notedabove. The fact thatRespondent was awareof his union activityby virtue of hisdiscussionswithHolt hasalsobeen noted. On 10 July, Fowler had com-pleted thetask of loading some trucksby around 2:30a.m. He proceededto clean up the work area with otheremployees and then,in the absenceof any otherassign-ment, sataround witha numberof otheremployees in anupstairswork areanear a bagging machine.Fowler testi-fied that someof the employeessat downon fertilizerbags, laid back,and followingmore conversation dozedoff. These,accordingto Fowler,included Kenneth Wills,CharlesWells, and James Earl Williams.Fowler admit-ted that healso sat down on some fertilizer bags, tookoff hishard hat andsafetyglasses,fullyreclined with hishead proppedup on another bag but apparently with hiskneesbentand feet stillon the floor,and went to sleep.He was awakenedby Wills around 3:40 a.m. He immedi-ately stoodup apparently unsteadily and observed Wills,Wells, and Supervisor Holt in the area.Holt remarkedthat Fowler must not know where he was. Fowler ac-knowledgeda degreeof uncertaintyand Holt walked offwithoutimmediately assigningany ofthe three employ-ees further work. Fowleralong with Wills and Wellsproceeded to thebreak area where Foreman Brown sub-sequentlysentfor them andgave them another assign-ment.At the end of the shift, Holt told Fowler,Wills, andWells, to stopat the gate.There,apparently,Wills andWells were individuallyinterviewedby JimMood, ware-house supervisor,and ChetBeaumont,a superior ofHolt.3Apparently after the interview with Wills andWells,Beaumonttook Fowler to the officeof PersonnelManager GeneTurner where they were joined by Holtand Brewster,another supervisor.Turner told Fowlerthathe had been informedthat Fowler hadbeen sleepingon the job. Fowler admitted that he had beenasleep butassertedthathe wasnot theonly one.At that point,Holt statedthat theywere goingto have toterminatehim.When Fowler asked if it was forsleeping on thejob, Holt replied affirmativelyand remarkedthat Fowlerhad alsohad his hard hat andglassesoff.Fowler wasthus terminated.An employeetermination record com-pleted andexecutedby Turnergives as the reason fortermination "sleepingon job-hard hat &glasses notworn whensleeping."In the section reflecting attitude ofterminatedemployee,Turner had written "okay-noproblems,admittedhe was asleepon the job." Turnermarked Fowleras not recommendedfor reemploymentand explained in the "why" section,"not dependable-sleepingon job."Employees Wills and Wellswere reprimandedfor loaf-ing but were not discharged. Both Wills and Wells testi-fied herein for Respondentdenying that they had beenasleep.Holt in histestimonyfor Respondent confirmedthat he had caught neither Wills nor Wells sleeping. AndFowler conceded that while he hadobservedWills andWells asleepbefore he went tosleep,he could not verifythat they had been caught asleep by Holt.It is undisputedthatRespondent at all times main-tained anemployee handbook whichlists"sleeping onthe job"as "unacceptable/prohibitive behavior."An-other employee handbook provisionstates under a sec-tion entitled "loafing" that "inattention to duties, loafing,idling,wasting time,or sleeping during working hourspreventsyou from doing a fair day's work."The recordreflectsthat Fowler had been agood em-ployee and his last performanceevaluation completed onsHolt testified that it was Jim Brewster and Beaumont that talked toWills and Wells. The conflict on the testimony on this point is not cnti-cal MISSISSIPPICHEMICAL CORP.24 July 1984 and executed by Holt rated him as an aboveaverage employee overall.He had not previously re-ceived any warnings or reprimands or been the subjectof any prior disciplinary action.2.Arguments of the partiesIn arguing that the dischargeof Fowlerwas discrimi-natory and violative of the Act, the General Counseldoes not dispute the fact that Fowler had in fact beenasleep on the job or that Respondent had rules againstsuch sleeping.Rather,the General Counsel contends thatthe discharge was discriminatory because Respondenthad in the past tolerated sleeping on the job in other in-stances during the night time shift when work was slack.Thus, Fowler testified that Supervisor Holt had caughtFowler bent over with his head on a table in the breakarea sleeping in mid-February but had not disciplinedhim. And this was so even though Fowler was not on ascheduled break,becauseRespondent did not havescheduled breaks. Further, Fowler testified that on thenight prior to his termination,he heard Holt tell supervi-sor Leon Brown, "Leon, you have three men in thenumber three scale who are asleep,"and "Find some-thing for them to do." Neither of these instances wasdenied by Holt.Other General Counsel witnesses testified regarding in-stances of employee sleeping to the knowledge of super-vision without incurring discharge of discipline.Employ-ee Lee Cox testified that he had been caught by Holtsleepingon the job two or three times during the pastyear, the last time being the night before Fowler was dis-charged.Moreover,Cox testified that he had beencaught asleep by supervision more than 50 times duringhis 11 years of employment with Respondent. However,he admittedthat he never took his helmet or glasses offwhile he slept nor had he ever been caught fully reclinedwhile sleeping. Employee Wells conceded that he hadbeen caught sleepingpreviously by Holt but he had notbeen disciplined.On the occasion when he had beencaught, he denied he had been lying down and claimedthat he was sitting up while sleeping.Employee Willsalso in testifying for Respondent conceded that it wascommonfor employees to sleep on the midnight shift,however,he could relate no instances where sleepingemployees had been caught by supervision.As further evidence of discrimination, the GeneralCounsel points to Respondent'sown records regardingemployee Anthony Kaiser. Kaiser, it appears,was dis-charged by Respondent in 1982 for sleeping on the job.Kaiser had admitted he was sleeping after it had beendiscovered he had been absent from his work detail for 11/2 hours. However, based on the supervisor's writtenrecommendationfor the termination of Kaiser, Kaiserhad been absent from his work detail on one other occa-sion and had been cautioned about it.There was no evi-dence that he had been sleeping on that occasion, butupon his admission of sleeping on the second occasionhis supervisor had recommended his discharge becuase itwas his "secondoffense."Respondent concedes sleeping on the job was not aninfrequent occurrence during night shifts. Holt admittedin his testimony that employees quite often doze off or421nod at work. Furthermore, Holt said he habitually doesnot take anyaction againstthose whoare sitting up nod-ding or dozing. He merely awakensthem and maybefords themsomethingto do that will keepthem awake.Respondent seeksto distinguishFowler's situation, how-ever, from those of other employees caught nodding ordozingon the basis that Fowlerhad almostfully reclinedto sleep having "madea bed" for himself on fertilizerbags and having taken off his hat and safetyglasses.Re-spondentcharacterizes Fowler's actionas a greater of-fensewhich warranted his discharge even in theabsenceof a priorwarning anddespite Fowler's lengthof serviceand good employee record.3.ConclusionsThe evidence reveals that the General Counsel has es-tablished a prima facie case that Fowler's discharge wasunlawful. The elements of that prima facie showing con-sist of Fowler's involvement in union activity, Respond-ent'sknowledge of such involvement, Respondent'sunion animus as reflected in the 8(a)(1) violations foundherein, the timing of Fowler'sdischarge not long afterthe advent of his union activities,and Fowler's dischargefor an offense tolerated by Respondent in other employ-ees.Accordingly, the burden, I conclude, shifts to Re-spondent to demonstrate that Fowler would have beendischarged without regard to his union activity.WrightLine,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cit.1981), cert. denied 455 U.S. 989 (1982).Even in the absence of specific written rules prohibit-ing it,an employee's sleeping on the job when he wouldnormally be expected to be awake normally constitutesan offense warranting discharge. The seriousness of suchan offense has been considered in a number of casesbefore the Board where an employer has relied upon"sleeping on the job"as a defense to a discharge allegedto constitute an unfair labor practice.Where the fact ofthe sleeping is established,theGeneral Counsel has aheavy burden in establishing that the discharge was nev-ertheless pretextual or disparate, and he frequently failsto carry that burden. See, e.g.,Mac Tools, Inc., 271NLRB 254 (1984);CaterpillarTractor,257 NLRB 392(1981);SavannahWholesale Co.,251NLRB 500 (1980);Sweetheart Cup of Texas,251 NLRB 343 (1980);PPG In-dustries,251NLRB 1146 (1980);M. R. & R. TruckingCo.,218NLRB 1109 (1975);Newport Div. of WintexKnittingMills,216 NLRB 1058 (1975);Fine Organics,Inc.,214 NLRB 158 (1974);Airlines Parking, Inc.,196NLRB 1018 (1972). However,a violationof the Act maynevertheless be found if the discipline imposed for the of-fense is disparately applied.See,e.g.,RamelliMainte-nance Service,224 NLRB 815 (1976). In the case subjudice,Respondent has admittedly tolerated other in-stances of sleeping on the job. The distinction that Re-spondent seeks to draw with respect to such earlier toler-ation,i.e., that in other instances of employees sleepingthey had not fully reclined, in my opinion appears to beone without a difference. Absent safety concerns not ap- 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDparently present in the instant case,4the transgression in-herent in sleepingon the job is that it deprives an em-ployer of the employee's labor while paying for it. Thus,the same offense applies whether the employee sleeps ina reclining position or a sitting position.To the extentthat posture may indicate a specific intent to sleep, itmust be observed that Fowler's posture in sleeping on 10July reflected no greater intent to sleep than in mid-Feb-ruary when Holt found him slumpedovera table sleep-ing.Furthermore,an individual can possess as much"intent"to sleep sitting up as reclining.Unlike the employee found asleep inPPG Industries,supra, cited in Respondent's brief, there was no evidenceFowler had surrepticiously left his work area to find aplace to sleep. Nor was it shown here that Fowler wasneglecting any specific work task. Indeed, when Holtfound Fowler, Wells, and Wills he did not immediatelyassign them a task.As a matter of fact, Holt conceded oncross-examination that at the time he observed Fowlerasleep there were no trucks to be loaded or unloaded.Further, Holt conceded that his other employees at thattimewere gathered in the breakroom performing nowork. Even if it could be said on this record that Fowlerhad ignored some task by virtue of his sleeping his of-fense would still have been no greater than that of Willsand Wells who were admittedly "loafing."Furthermore,assumingthat Fowler specifically intend-ed to sleep and thus deprive Respondent of his labor, histreatment by Respondent must be contrasted with thataccordedWells and Wills as well as that accordedFowler himself when caught earlier by Holt prior to hisunion activity.While Fowler slept,Wills andWellsloafed and also deprived Respondent of their labor. Itmay reasonably be concluded that the loafing requires adegree of intent.Yet, they received reprimands onlywhile Fowlerwas terminated.And as already pointedout,Fowler had slept on one prior occasion and Holttook no disciplinary action atall againsthim, not even awarning was given.Respondent's earlier treatment of Anthony Kaiserwhen compared with its treatment of Fowler also indi-cates discrimination against Fowler. Thus, Kaiser hadhad a priorwarningfor being off his job before he wasdischarged for sleeping.The evidenceshows Kaiser's su-pervisor recommended that Kaiser be discharged notnecessarily for sleeping but because he had been previ-ously warned about being off his job. Moreover, not-withstanding his admitted offense, Kaiser's terminationrecord shows that he was recommended for reemploy-ment.Fowler was not despite his length of service, hisabove average evaluation, and the absence of any priorwarningsfor offenses during his 6 years of employment.This unexplained deviation in treatment clearly revealsthatRespondent was concerned with more than justFowler's sleepingon the job. The disparate treatment ofFowler considered in light of his union activity, Re-4While Fowler's terminationrecord referred to the fact Fowler hadhis hard hat and safety glasses off, such reference appears to have beenincluded more to reflect Fowler's intention to sleep rather than to sug-gest some breach of safety rules.The record does not establish thatFowler in taking off his hat and glasses violated any particular safetyrule.spondent's demonstrated animus toward union organiza-tion,Respondent'sgeneraltolerationof employee"dozing" on the job, and the failure of the record to es-tablish that Respondent had discharged any other em-ployee with an unblemished work record like Fowler'sfor sleeping can be understood only as a response toFowler's union activity. I am persuaded that this recordsubstantiates Respondent's invidious motivation.Accord-ingly, and considering the record as a whole, I concludethat Respondent has not rebutted the General Counsel'sprima facie case by demonstrating that Fowler wouldhave been discharged without regard to his union activi-ty.Ithereforefind that Respondent in dischargingFowler violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir union activities and the activities of other employ-ees, by threatening employees with discharge and otherunspecified reprisals because of their union activities, bycreating among employees the impression that theirunion activities are under surveillance, by threateningemployees with the futility of union organization and re-sulting loss of benefits and jobs prior to bargaining, byimplementing more onerous terms and conditions of em-ployment as a result of employee union activity, and byinterfering with employee union activity by confiscatingunion literature,Respondent engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminatorily discharging its employee DennisFowler on 10 July 1985 because of his support of theUnion, Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(aX3) and(1) of the Act.5.Respondent did not unlawfully solicit an employeeto renounce the Union and did not, therefore, violateSection 8(a)(1) in this regard.6.Respondent did not violate the Act in any othermanner not specified in paragraphs 3 and 4 above.7.The unfair labor practices found above in para-graphs 3 and 4 constitute unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices, I fmd it necessary to order it tocease and desist and to take certain affirmativeactionsdesignedto effectuate the policies of the Act.Respondent having discriminatorily discharged DennisFowler, I find Respondentmustoffer him reinstatementand make him whole for any loss ofearningsand otherbenefits computed on a quarterly basis from date of dis-charge to date of proper offer of reinstatement, less anynet interim earnings,as prescribed inF.W. Woolworth MISSISSIPPICHEMICAL CORP.Co., 90 NLRB 289 (1950),plus interest as computed inFlorida Steel Corp.,231NLRB 651 (1977).Consistentwiththe Board's decision inSterling Sugars,261 NLRB472 (1982),itwill also be recommended that Respondentbe requiredto expunge from itsrecordsand filesany ref-erenceto the discharge of Fowler andnotify him inwriting thatthishas been done and thatthe evidence ofthe unlawful dischargewill not be used for future per-sonnel actions against him.On these findings of fact andconclusions of law andon the entirerecord,I issue thefollowingrecommend-edsORDERThe Respondent,MississippiChemical Corporation,Yazoo City,Mississippi,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Coercively interrogating employees concerningtheir union activities and desires.(b) Threatening employees with discharge or other un-specified reprisals as a result of their union activities.(c)Creating the impression among its employees ofsurveillanceof their activities on behalf of the Union.(d)Threatening employees with the futility of unionorganization by implying a loss of jobs or benefits priorto bargaining.(e) Interfering with unionactivityby confiscating no-tices of union meetings.(f)Discharging or otherwise discriminating against em-ployees because of their involvement in union activity.(g) Implementing more onerous terms and conditionsof employment in retaliation against employees' unionactivities.(h) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferDennis Fowler immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position,without prejudice tohis seniority or any other rights or privileges previouslyenjoyed,and make him wholefor anyloss of earningsand other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedysection of the decision.(b) Remove from its files any reference to the unlawfuldischarge of DennisFowler and notifyhim in writingthat this has been done and that the discharges will notbe usedagainsthim, inanyway.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnelrecords and reports,and allother records nec-6 If no exceptions are filed asprovided by Sec 102 46of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as providedin Sec 102 48 of the Rules, be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-Poses.423essary toanalyze the amountof backpaydue under theterms of this Order.(d)Post at ots facility in Yazoo City,Mississippi,copies of the attachednoticemarked "Appendix."Copies of the notice, on forms provided by theRegionalDirector for Region 15, after beingsigned by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately uponreceipt and maintainedfor 60 consecutive days inconspicuous places includingallplaceswhere notices toemployees are customarilyposted.Reasonable steps shallbe taken bythe Respond-ent toensure thatthe noticesare notaltered, defaced, orcovered by any othermaterial.(e)Notify the Regional Directorinwritingwithin 20days from the date of this Order what steps the Re-spondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missedinsofaras it alleges violationsof the Act not spe-cifically found.If thisOrderis enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively throughrepresentativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT coercively interrogate you concerningyour activities and the activities of otheremployees onbehalf of Industrial Union Department, AFL-CIO orany other labor organization.WE WILL NOT threaten you with discharge or otherunspecified reprisals because of your activities on behalfof the above named or any other labororganization.WE WILL NOT create the impressionamongyou of sur-veillance of your activities on behalf of the above namedunion or any other labor organization.WE WILL NOT threaten you with the futility of yourorganizationalefforts bysuggestingloss of benefits orjobs prior to the advent of any collectivebargaining.WE WILL NOT interfere with your activities on behalfof any union by confiscating notices of unionmeetings. 424DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILLNOT discharge or otherwise discriminateagainst anyof you forsupportingthe abovenamed unionor any other labor organization.WE WILL NOTimplement more onerous terms andconditions of employment in retaliation against yourunion activities.WE WILL NOTin any like or related manner restrain orcoerce you in the exerciseof the rightsguaranteed youby Section 7 of the Act.WE WILL offerDennis Fowler immediate and full re-instatement to hisformer job or, ifthat job no longerexists, to a substantially equivalentposition, without prej-udice to his seniority or any other rights or privilegespreviouslyenjoyed andWE WILLmakehim whole forany loss of earningsand otherbenefits resultingfrom hisdischarge, less any net interim earnings,plus interest.WE WILL notify Dennis fowler that we have removedfromour filesany referenceto hisdischargeand that thedischargewill not beused againsthim in any way.MISSISSIPPICHEMICAL CORPORATION